--------------------------------------------------------------------------------

Exhibit 10.16
 
MODINE MANUFACTURING COMPANY
2008 INCENTIVE COMPENSATION PLAN
PERFORMANCE STOCK AWARD
AWARD AGREEMENT FOR MEMBERS OF THE EXECUTIVE COUNCIL
 
We are pleased to inform you that you have been granted an opportunity to earn a
Performance Stock Award of Modine Manufacturing Company (the “Company”), subject
to the terms and conditions of the Modine Manufacturing Company 2008 Incentive
Compensation Plan (the “Plan”) and of this Award Agreement.  Unless otherwise
defined herein, all terms used in this Award Agreement shall have the same
meanings as set forth in the Plan.
 
Full name of Grantee:
 
«Name»
     
Date of Award:
 
June 5, 2012
     
Target number of Common Stock:
 
«Grant»
     
Performance Period:
 
April 1, 2012 to March 31, 2015





1.  Performance Stock Award.  Pursuant to the Plan, you are hereby granted a
Performance Stock Award, subject to the terms and conditions of this Award
Agreement and the Plan.  The number of shares of Common Stock to be issued
hereunder if the Target Performance Goals are achieved is set forth above.


2.  Terms of Performance Stock Award and Performance Goals.  You have been
granted an opportunity to earn shares of Common Stock under this Performance
Stock Award.  The actual number of shares of Common Stock earned by you will be
determined as described below, based upon the actual results for the Performance
Period set forth above compared to the Performance Goals set forth below,
provided that you remain an employee of the Company or a Subsidiary for the
entire Performance Period (subject to the provisions below regarding death or
Disability) and the achievement of the Performance Goals is greater than the
Threshold (or Target) amount specified below (the “Conditions”).  If either of
these Conditions is not satisfied, then except as otherwise provided in this
Award Agreement and the Plan, no Common Stock shall be earned.  The Performance
Goals for this Performance Stock Award are Return on Average Capital Employed
(“ROACE”), Cumulative Revenue and European ROACE (as specified in further detail
below), with ROACE having a 50% weight and Cumulative Revenue and European ROACE
having an equal 25% weight each.  Except for European ROACE, the Threshold
Performance Goals are the minimum Performance Goals necessary for the
Performance Period that must be achieved by the Company in order for you to
qualify for any Common Stock and the Maximum Performance Goals are the maximum
Performance Goals for the Performance Period in order for you to qualify for the
maximum number of shares of Common Stock earned under this Performance Stock
Award.  For European ROACE, the Target Performance Goal is the minimum
Performance Goal necessary for the Performance Period that must be achieved by
the Company in order for you to qualify for any Common Stock and there is no
applicable Maximum Performance Goal in order to qualify for an additional number
of shares of Common Stock.
 
 
 

--------------------------------------------------------------------------------

 
 
Performance Goal: ROACE
 
Performance Stock Award Earned Based on
Achievement of Performance Goal
Threshold:  8.0%
 
12.5% of Target number of Common Stock
Target:   11.0%
 
50% of Target number of Common Stock
Maximum:   ≥14.0%
 
100% of Target number of Common Stock

 
Performance Goal: Cumulative Revenue
 
Performance Stock Award Earned Based on
Achievement of Performance Goal
Threshold:  $5,200 million
 
6.25% of Target number of Common Stock
Target: $5,400 million
 
25% of Target number of Common Stock
Maximum: ≥$5,625 million
 
50% of Target number of Common Stock

 
Performance Goal: European ROACE
 
Performance Stock Award Earned Based on Achievement of Performance Goal
Target: ≥15.0%
 
25% of Target number of Common Stock



“ROACE” or “Return on Average Capital Employed” means NOPAT  divided by Capital
Employed.  NOPAT means the Company’s adjusted operating income, as reported on
the Company’s audited financial statements, adjusted to exclude all unusual,
non-recurring or extraordinary non-cash charges and cash restructuring and
repositioning charges, as determined in the discretion of the Committee,
multiplied by .7 to account for an assumed 30% income tax rate, and further
adjusted to exclude earnings (or losses) attributable to minority
shareholders.  Capital Employed means the Company’s total debt plus
shareholders’ equity, as reported on the Company’s audited financial
statements.  The NOPAT and Capital Employed calculations shall exclude the
cumulative effect of changes in generally accepted accounting
principles.  Annual ROACE shall be averaged over five points (i.e., the last day
of each fiscal quarter and fiscal year-end).


“Cumulative Revenue” means the Company’s total revenue over the Performance
Period, as reported on the Company’s audited financial statements.


“European ROACE” means NOPAT divided by Capital Employed for the period
beginning on April 1, 2014 and ending on March 31, 2015 with regard to the
Company’s European segment, as such segment is used for purposes of the
Company’s consolidated financial statements (“Segment”).  For purposes of this
definition, NOPAT means Segment operating income, as reported on the Company’s
consolidated financial statements, less Research & Development (R&D) charges to
the Company’s corporate and administrative expenses, adjusted to exclude all
unusual, non-recurring or extraordinary non-cash charges and cash restructuring
and repositioning charges, as determined in the discretion of the Committee,
multiplied by .7 to account for an assumed 30% income tax rate.  For purposes of
this definition, Capital Employed means the Segment total assets, as reported on
the Company’s consolidated financial statements, minus Segment cash and cash
equivalents and Segment total liabilities, excluding debt.  European ROACE shall
be averaged over two points (i.e. the last day of fiscal year 2014 and the last
day of fiscal year 2015).
 
 
2

--------------------------------------------------------------------------------

 
 
If actual ROACE or Cumulative Revenue for the Performance Period is between
Threshold and Target and/or between Target and Maximum, the number of shares of
Common Stock earned shall be determined on a linear basis.  For European ROACE,
there are no Threshold or Maximum levels.  In the event that the Company’s
actual ROACE or Cumulative Revenue does not meet the Threshold for the
Performance Period, or the European ROACE does not meet the Target for the
Performance Period, no Common Stock shall be earned under this Performance Stock
Award.  In the event that the Company’s actual ROACE or Cumulative Revenue
exceeds the Maximum for the Performance Period, only the Maximum percentage of
the Target number of shares of Common Stock set forth above shall be earned.


Notwithstanding the above, the Officer Nomination and Compensation Committee
shall retain negative discretion to make adjustments to reduce the number of
Common Stock to be issued under this Performance Stock Award.


3.  Delivery of Shares of Common Stock.   Performance Stock earned shall be paid
in shares of Common Stock delivered to you after the end of the Performance
Period as soon as administratively practicable after the Committee has approved
and certified the number of shares of Performance Stock that have been earned
hereunder or, in the event of vesting covered under Paragraph 4 below, within
thirty (30) days of the date of your termination of employment.
 
4.  Change in Control.    Notwithstanding anything in this Agreement to the
contrary, upon a Change in Control, all outstanding Performance Stock shall be
deemed to have satisfied the Target Performance Goals and shall vest pro-rata
based upon the period worked during the Performance Period as of the date of an
involuntary termination of your employment with the Company or a Subsidiary by
the Company without Cause or by you for Good Reason within one (1) year
following a Change in Control.  “Good Reason” means a material diminution in
your base salary; material diminution in your annual target bonus opportunity;
material diminution in your authority, duties or responsibilities; material
diminution in authority, duties or responsibilities of the supervisor to whom
you report; material diminution in the budget over which you retain authority;
or material change in the geographic location at which you must perform
services.
 
5.  Death or Disability.  Notwithstanding anything in this Agreement to the
contrary, upon your termination of employment due to death or Disability (as
defined herein), a prorated portion (based on the period working during the
Performance Period) of the Performance Stock granted to you hereunder shall vest
based on the Company’s actual achievement of the Performance Goals at the end of
the Performance Period as certified by the Committee and shares will be
delivered to you after the Committee has approved and certified the number of
shares of Performance Stock that have been earned hereunder.  For purposes of
this Award Agreement, “Disability” shall mean “permanent and total disability”
as defined in Section 22 (e)(3) of the Code.


6.  Forfeiture.  Other than as described above in Paragraph 4 regarding a Change
in Control, upon your termination of employment with the Company or a Subsidiary
for any reason during the Performance Period, you will forfeit all Performance
Stock covered by this Agreement.


 
3

--------------------------------------------------------------------------------

 
 
7.  Shareholder Status.  While this Performance Stock Award is outstanding and
until Common Stock is issued hereunder, you shall not have any rights as a
shareholder of the Company, including the right to vote and the right to receive
dividends on any Common Stock potentially earned under this Performance Stock
Award.
 
8.  Transfer.  The Performance Stock Award shall be
nontransferable.  Notwithstanding the foregoing, you shall have the right to
transfer the Performance Stock Award or Common Stock otherwise issued hereunder
upon your death, either by the terms of your will or under the laws of descent
and distribution.


9.  No Unlawful Issue of Common Stock.  If, in the opinion of its counsel, the
issue of any Common Stock hereunder pursuant to this Performance Stock Award
shall not be lawful for any reason, including the inability of the Company to
obtain, from any regulatory body having jurisdiction, authority deemed by such
counsel to be necessary to such issuance, the Company shall not be obligated to
issue any such Common Stock pursuant to this Performance Stock Award.


10.  No Obligation of Employment.  This Performance Stock Award shall not impose
any obligation on the Company to continue your employment with the Company or
any Subsidiary.


11.  Provisions of the Plan Control.  This Performance Stock Award is qualified
in its entirety by reference to the terms and conditions of the Plan under which
it is granted, a copy of which you may request from the Company.  The Plan
empowers the Committee to make interpretations, rules and regulations
thereunder, and, in general provides that the determinations of such Committee
with respect to the Plan shall be binding upon you.  The Plan is incorporated
herein by reference.


12.  Forfeiture Under Recoupment Policy.  The Company shall have the power and
the right to require you to forfeit and return the shares of Common Stock issued
hereunder or any proceeds therefrom consistent with any recoupment policy
maintained by the Company under applicable law, as such policy is amended from
time to time.


13.  Use of Words.  The use of words of the masculine gender in this Award
Agreement is intended to include, wherever appropriate, the feminine or neuter
gender and vice versa.


14.  Successors.  This Agreement shall be binding upon and inure to the benefit
of any successor or successors of the Company.


15.  Taxes.  The Company may require payment of or withhold any minimum tax
which it believes is required as a result of this Performance Stock Award, and
the Company may defer making delivery with respect to shares issuable hereunder
until arrangements satisfactory to the Company have been made with respect to
such tax withholding obligations.


SIGNATURES ON THE FOLLOWING PAGE
 
 
4

--------------------------------------------------------------------------------

 
 
By your signature and the signature of the Company’s representative below, you
and the Company agree that this Performance Stock Award awarded to you under
this Award Agreement is subject to the terms and conditions of the Plan, a copy
of which is available to you upon request.  As provided in the Plan, you hereby
agree to accept as binding any decision of the Committee with respect to the
interpretation of the Plan and this Award Agreement, or any other matters
associated therewith.


IN WITNESS WHEREOF, the Company has caused these presents to be executed as of
June 5, 2012.
 

   
MODINE MANUFACTURING COMPANY
             
By: 
/s/ Thomas A. Burke
   
Thomas A. Burke
   
President and Chief Executive Officer

 
The undersigned hereby accepts the foregoing Performance Stock Award and agrees
to the several terms and conditions of this Award Agreement and of the Plan.
 

         
«Name»

 
 
5

--------------------------------------------------------------------------------